internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-160846-02 date date legend the decedent the taxpayer dear this letter grants the taxpayer an extension of time to make an election under sec_1 of the internal_revenue_code pursuant to sec_311 of the tax reform act of pub_l_no for the taxpayer’s taxable_year ending date the election is to recognize a deemed sale of certain assets held on date and to commence a post-date holding_period for those assets the taxpayer filed the amended income_tax return containing this election late because of conditions beyond its control the deemed sale election is made timely by this letter facts the taxpayer holds assets which it represents qualify for the deemed sale election under the instructions for form_4797 sales of business property the election is made by reporting the deemed sales on the tax_return for the tax_year that includes the date of the deemed sale or on an amended_return filed within months of the due_date of that return excluding extensions the taxpayer adopted a date taxable_year end for federal_income_tax purposes so the deadline for making the election was date had the taxpayer elected a calendar taxable_year the deadline would have been more than a year later the taxpayer was unable to determine whether to make the election by the deadline and filed its income_tax return without the election a major factor in the uncertainty was difficulty in valuing the assets the appraisal process began shortly after the decedent’s death but the appraisals took almost a year to complete the taxpayer was also uncertain how making the deemed sale election would affect making the election under sec_2032 to use the alternative valuation_date this issue is not answered plr-160846-02 by irs publications and calls by the taxpayer’s attorneys to the national_office did not settle the matter the taxpayer later filed an amended income_tax return making the deemed sale election on date the irs issued notice_2002_58 2002_35_irb_432 concerning the deemed sale election the notice states that under appropriate circumstances the irs will grant requests to make a late election under sec_301_9100-1 through of the procedure and administration regulations the taxpayer has applied for relief under sec_301_9100-3 analysis sec_301_9100-1 through provide the standards the irs uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin because the deemed sale election procedures were published in notice_2002_58 in the internal_revenue_bulletin the deemed sale election is a regulatory election sec_301_9100-1 provides that the irs may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i the taxpayer filed the amended_return with the deemed sale election within six months after the due_date for filing the original return an extension of time to permit that election is therefore possible requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case caveats the extension of time granted by this letter is conditioned on the taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified plr-160846-02 any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code sincerely clifford m harbourt senior technician reviewer office of associate chief_counsel income_tax accounting enclosures
